Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Schlier (Reg. No. 34426) on 22 Mar 2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A medical image diagnosis apparatus comprising: 
obtaining circuitry configured to obtain volume image data of a patient; 
detecting circuitry configured to detect each of a plurality of sites of the patient from the volume image data; and 
processing circuitry configured to: 
derive, on a basis of a detection result obtained by the detecting circuitry, information about a structuring member in the patient by deriving a plurality of elements selected from: a total number of pixels included in an organ of the patient  in the volume image data corresponding to a muscle mass of the patient; a number of pixels in the volume image data corresponding to a fat mass of the patient; and a total number of pixels in the volume image data corresponding to a skeleton mass of the patient; 
calculate a statistical value using each of the derived plurality of elements; and 
determine an amount of contrast agent to be administered to the patient for a contrast-enhanced scan, on a basis of the statistical value

Claim 3 has been cancelled.

Claim 5 has been amended as follows:
The medical image diagnosis apparatus according to claim 1, wherein the processing circuitry further calculates


The medical image diagnosis apparatus according to claim 1, wherein the processing circuitry obtains information indicating sensitivity of the patient to contrast agents and determines amount of contrast agent to be administered to the patient by referring to the obtained information.

Claim 7 has been amended as follows:
The medical image diagnosis apparatus according to claim 1, wherein the processing circuitry derives the total number of pixels included in the organ in the volume image data corresponding to the three-dimensional size of the organ as the information about the structuring member, and either when the total number of pixels included in the organ in the volume image data corresponding to the three-dimensional size of the organ exhibits a value equal to or smaller than a predetermined reference value or when at least a part of the organ is missing, the processing circuitry determines amount of contrast agent to be administered to the 3Application No. 15/590,632Reply to Office Action of September 10, 2021patient so as to be smaller than a predetermined threshold value.

Claim 8 has been amended as follows:
The medical image diagnosis apparatus according to claim 1, wherein the processing circuitry configures the determined amount of contrast agent into a contrast agent injector.


The medical image diagnosis apparatus according to claim 1, wherein, when the determined amount of contrast agent is different from an amount of contrast agent that was set in advance, the processing circuitry further informs an operator.

Claim 10 has been amended as follows:
The medical image diagnosis apparatus according to claim 9, wherein, when having received information from the operator indicating that the injection condition that was set in advance should be changed to the determined amount of contrast agent, the processing circuitry configures the determined amount of contrast agent into a contrast agent injector.

Claim 11 has been amended as follows:
The medical image diagnosis apparatus according to claim 1, wherein, when the determined amount of contrast agent has been used in the contrast-enhanced scan, the processing circuitry stores the determined amount of contrast agent into a storage circuitry.

Claim 12 has been amended as follows:
A management apparatus comprising: 
obtaining circuitry configured to obtain volume image data of a patient; 

processing circuitry configured to: 
derive, on a basis of a detection result obtained by the detecting circuitry, information about a structuring member in the patient by deriving a plurality of elements selected from: a total number of pixels included in an organ of the patient in the volume image data corresponding a three-dimensional size of the organ; a total number of pixels in a surface region of the volume image data corresponding to a surface area of the organ of the patient; [[and]] a number of pixels in the volume image data corresponding to a muscle mass of the patient; a number of pixels in the volume image data corresponding to a fat mass of the patient; and a total number of pixels in the volume image data corresponding to a skeleton mass of the patient; 
calculate a statistical value using each of the derived plurality of elements; and 
determine an injection condition for a contrast agent to be administered to the patient for a contrast-enhanced scan, on a basis of the statistical value

Claim 14 has been amended as follows:
The management apparatus according to claim 12, wherein the processing circuitry is configured to derive pixel values corresponding to the muscle mass or the fat mass of the patient by: 
determining a first image region, 

identifying volume data of muscles or fat on a basis of pixel values from the second image region.

Claim 17 has been amended as follows:
The medical image diagnosis apparatus according to claim 1, wherein the processing circuitry is configured to derive pixel values corresponding to the muscle mass or the fat mass of the patient by: 
determining a first image region, 
eliminating at least one of bones, organs, blood vessels, nerves, and lumens from the first image region to produce a second image region, and 
identifying volume data of muscles or fat on a basis of pixel values from the second image region.

Claim 18 has been amended as follows:
The medical image diagnosis apparatus according to claim 1, wherein the determined iamount of contrast agent comprises an administration amount of the contrast agent.

Allowable Subject Matter
Claims 1, 4-12, 14-15, and 17-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose, neither individually nor in combination, at least “deriving information about a structuring member in the patient by deriving a plurality of elements selected from: a total number of pixels included in an organ of the patient in the volume image data corresponding a three-dimensional size of the organ; a total number of pixels in a surface region of the volume image data corresponding to a surface area of the organ of the patient; a number of pixels in the volume image data corresponding to a muscle mass of the patient; a number of pixels in the volume image data corresponding to a fat mass of the patient; and a total number of pixels in the volume image data corresponding to a skeleton mass of the patient; calculate a statistical value using each of the derived plurality of elements; and determine an injection condition for a contrast agent (or an amount of contrast agent) to be administered to the patient for a contrast-enhanced scan, on a basis of the statistical value”, as recited in the independent claims. In particular, a plurality of prior arts discloses or suggests determining an amount of contrast agent to administer based on at least one value of organ, surface, area, and muscle mass, and exemplary prior arts include:
-	Kalafut et al. (US PG Pub No. 2010/0113887) discloses at least determining an amount of contrast agent to administer based on body surface area (See at least [0014] and [0018]);

-	Coudyzer (US PG Pub No. 2016/0213833) discloses at least determining an amount of contrast agent to administer based on body surface and muscle mass (see at least [0044]-[0046]); and
-	Bagherzadeh et al. (US PG Pub No. 2018/0242917) discloses at least determining an contrast agent injection protocol for specific organs, including heart muscle (see at least Table I). 
However, none of the prior arts previously presented in the Office Actions and listed above discloses deriving a plurality of elements of organ, surface area, muscle mass, fat mass, and skeleton mass and calculating a statistical value using each of the derived plurality of elements to determine an injection condition for a contrast agent. The technical advantage of the claimed invention is “With this arrangement, according to the second embodiment, it is possible to more accurately determine the injection condition for the contrast agent to be administered to the patient” (pg. 35 of the specification of the instant application) since weight of the patient alone may not be reflective of the size of the organ that is to be enhanced and imaged and size of the patient alone may not be reflective of the small muscle mass and large fat mass (see pg. 32-33 of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799